PER CURIAM.
Defense counsel’s Anders1 brief directs our attention to an inconsistency between appellant’s plea and his adjudication. The written plea agreement indicates that appellant pled guilty to sexual battery of the *943first degree in violation of “§ 794.(4)(b)” [sic], Florida Statutes (1991). We presume that section 794.011(4)(b) was intended. That section describes a sexual battery in which the offender coerces the victim to submit by threatening to use a deadly weapon or using force likely to cause serious personal injury. It is a first degree felony.
The appellant was charged with a life felony under section 794.011(3), and the court minutes of the plea hearing reflect that appellant pled guilty as charged. The judgment also reflects a conviction of the life felony under section 794.011(3). The sentencing guidelines score sheet shows a conviction of a first degree felony under “section 794.01(4)(b)” [sic].
We remand to the trial court for the purpose of first determining the statute under which appellant wished to enter a plea and then correcting the judgment, if necessary.
REMANDED.
W. SHARP, PETERSON, and GRIFFIN, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).